             Case 3:18-cr-00465-MMC Document 171 Filed 05/07/21 Page 1 of 4




 1 JACK P. DICANIO (SBN 138782)
   Jack.DiCanio@skadden.com
 2 MICHELLE KAO (SBN 322758)
   Michelle.Kao@skadden.com
 3 OLIVIA L. VADEN (SBN 334405)
   Olivia.Vaden@skadden.com
 4 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue
 5 Palo Alto, California 94301
   Telephone:     (650) 470-4500
 6 Facsimile:     (650) 470-4570

 7 MATTHEW E. SLOAN (SBN 165165)
   Matthew.Sloan@skadden.com
 8 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 9 Los Angeles, California 90071-3144
   Telephone:    (213) 687-5000
10 Facsimile:    (213) 687-5600

11 Attorneys for Defendant
   FUJIAN JINHUA INTEGRATED CIRCUIT CO., LTD.
12

13                                    UNITED STATES DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN FRANCISCO DIVISION

16    UNITED STATES OF AMERICA,                              CASE NO.: 3:18-cr-00465-MMC

17                                   Plaintiff,              JOINT STIPULATION TO EXTEND
                                                             BRIEFING SCHEDULE FOR
18                    v.                                     DEFENDANT FUJIAN JINHUA’S
                                                             RENEWED AND AMENDED
19    UNITED MICROELECTRONICS                                MOTION FOR A BILL OF
      CORPORATION et al.,                                    PARTICULARS (Dkt. 164);
20                                                           [PROPOSED] ORDER
                                     Defendants.
21                                                           Judge: The Honorable Maxine M. Chesney
                                                             Trial Date: February 14, 2022
22

23                                            JOINT STIPULATION
24          Defendant Fujian Jinhua Integrated Circuit Co., Ltd. (“Jinhua”) and the United States (collectively,
25 the “Parties”), by and through their undersigned counsel, stipulate to the following and respectfully request

26 the Court to enter an order regarding the following proposed briefing and hearing schedule for Jinhua’s
27 Renewed and Amended Motion for a Bill of Particulars (Dkt. 164):

28
     JOINT STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      1

30
             Case 3:18-cr-00465-MMC Document 171 Filed 05/07/21 Page 2 of 4




 1          WHEREAS, on May 5, 2021, Jinhua filed its Renewed and Amended Motion for Bill of Particulars

 2 (“Motion”) (Dkt. 164);

 3          WHEREAS, pursuant to Criminal Local Rule 47-2(d), the United States’ deadline to oppose or

 4 otherwise respond to the Motion would be May 12, 2021;

 5          WHEREAS, the parties have agreed to extend the United States’ deadline to file its opposition or

 6 otherwise respond to Jinhua’s Motion from May 12, 2021 to May 26, 2021, and have further agreed to

 7 extend Jinhua’s deadline to file a reply brief in support of its Motion to June 9, 2021;

 8          WHEREAS, the parties further agreed to set the hearing date on Jinhua’s Motion for June 16,

 9 2021, subject to the Court’s availability;

10          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

11 undersigned counsel for Jinhua and the United States, as follows:

12          1.      That the deadline for the government to file any opposition to Jinhua’s Motion be extended

13 to May 26, 2021;

14          2.      That the deadline for Jinhua to file any reply brief in support of Jinhua’s Motion be

15 extended to June 9, 2021;

16          3.      That, subject to the Court’s availability, the hearing on Jinhua’s Motion should be held on

17 June 16, 2021; and

18          4.      Nothing herein shall be deemed to constitute a waiver of any rights, claims, defenses,

19 motions, or objections that a party may have or make with respect to the claims set forth in this action.

20          WHEREFORE, Jinhua and the United States respectfully request that the Court

21 enter this Stipulation and the [Proposed] Order below setting an extended briefing schedule.

22          SO STIPULATED AND AGREED.

23    Dated: May 7, 2021                                 Respectfully Submitted,

24                                                       /s/ Matthew E. Sloan
                                                         JACK P. DICANIO
25                                                       MATTHEW E. SLOAN
                                                         Attorney for Defendant
26
                                                         Fujian Jinhua Integrated Circuit Co. Ltd.
27
                                                         STEPHANIE M. HINDS
28                                                       Acting United States Attorney
     JOINT STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      2

30
             Case 3:18-cr-00465-MMC Document 171 Filed 05/07/21 Page 3 of 4




 1    In compliance with Local Civil Rule
      5-1(i)(3), I, Matthew E. Sloan, attest      /s/ Laura Vartain Horn
 2    that Laura Vartain Horn has                LAURA VARTAIN HORN
      concurred in this filing.                  Assistant United States Attorneys
 3

 4                                               NICHOLAS O. HUNTER
                                                 STEPHEN MARZEN
 5                                               Trial Attorneys, National Security Division
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     JOINT STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      3

30
               Case 3:18-cr-00465-MMC Document 171 Filed 05/07/21 Page 4 of 4




 1                                             [PROPOSED] ORDER

 2            Good cause appearing, as set forth in the parties’ Joint Stipulation, the Court hereby sets the

 3 following extended briefing schedule for defendant Fujian Jinhua Integrated Circuit Co., Ltd.’s (“Jinhua”)

 4 Renewed and Amended Motion for a Bill of Particulars (Dkt. 164):

 5                                           Event                                           Date
      United States’ deadline to oppose or otherwise respond to Jinhua’s Motion             May 26, 2021
 6    Jinhua’s deadline to file reply in support of its Motion                               June 9, 2021
      Hearing on Jinhua’s Motion                                                            June 16, 2021
 7
              IT IS SO ORDERED.
 8
     Dated:
 9
                                                                     MAXINE M. CHESNEY
10                                                               United States Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     JOINT STIPULATION TO EXTEND BRIEFING SCHEDULE AND [PROPOSED] ORDER
     3:18-CR-00465 MMC                      4

30
